668 S.E.2d 897 (2008)
BLANKENSHIP
v.
BARTLETT.
No. 455PA06-2.
Supreme Court of North Carolina.
October 28, 2008.
Jamie L. Vavonese, Amie C. Sivon, Fuquay-Varina, for Blankenship, et al.
Alexander McC. Peters, Susan K. Nichols, Karen E. Long, Special Deputy Attorney Generals, for State of NC.
The following order has been entered on the motion filed on the 24th day of October 2008 by Plaintiffs for Extension of Time to File Brief:
"Motion Allowed. Plaintiffs (Blankenship, et al) shall have up to and including the 10th day of December 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 28th day of October 2009."